Citation Nr: 0519788	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from an April 2003 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In September 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected malaria.  The Board's 
previous remand requested that the veteran undergo a VA 
internal medicine examination in order to determine the 
current level of disability associated with his service-
connected malaria.  The examiner was to indicate if the 
veteran currently has any active malaria, or any residuals of 
malaria, such as liver or spleen damage.  All appropriate 
tests were to be conducted; relapses were to be confirmed by 
blood smears.  

On VA examination conducted in May 2005, the examiner noted 
no current symptoms, but relied on the veteran's reported 
history of frequent flare-ups of malaria, and rendered the 
following diagnosis:  "malaria, stable at this moment, but 
the patient does have frequent attacks round the year."  No 
liver or spleen damage was documented, and no blood smears or 
other testing was accomplished.  

Given the specific criteria included in Diagnostic Code 6304 
governing the evaluation of malaria, the Board is unable to 
properly evaluate the veteran's claim on the evidence now of 
record.  Thus, the veteran should be scheduled for an 
examination, during a relapse of malaria symptoms if 
possible, and appropriate testing should be accomplished to 
document the presence of liver or spleen damage, and any 
malarial parasites in blood smears.

Additionally, the Board notes that the VCAA letter provided 
to the veteran in September 2004 erroneously included a 
section titled "What the Evidence Must Show" that contained 
the criteria for establishing service connection rather than 
for supporting a compensable evaluation.  A proper VCAA 
letter should be provided to the veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a compensable evaluation 
for malaria.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should schedule the veteran 
for a VA internal medicine examination 
during a relapse of malaria symptoms if 
possible, and appropriate testing 
should be accomplished to document the 
presence of liver or spleen damage, and 
any malarial parasites in blood smears 
during such relapse.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  A discussion of the 
salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

3.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to a compensable evaluation 
malaria.  If the veteran's claim 
remains denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




